        Case 2:19-cv-00699-TLN-KJN Document 31 Filed 12/28/20 Page 1 of 1
                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA

RONNIE CHEROKEE BROWN,                        No. 2:19-cv-0699 TLN KJN P

                 Plaintiff,
         v.

R. PLESCHUK, et al.,
                                              ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                  AD TESTIFICANDUM
                                      /

       Ronnie Cherokee Brown, CDCR # P-17249, a necessary and material witness in a
settlement conference in this case on February 2, 2021, is confined in California State Prison,
Sacramento (“CSP-SAC”), in the custody of the Warden. In order to secure this inmate's
attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate before Magistrate Judge Allison Claire, by Zoom video
conference from his place of confinement, on Tuesday, February 2, 2021, at 9:00 a.m.

Accordingly, IT IS HEREBY ORDERED that:

    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
       commanding the Warden to produce the inmate named above, by Zoom video
       conference, to participate in a settlement conference at the time and place above, until
       completion of the settlement conference or as ordered by the court. Zoom video
       conference connection information will be supplied via separate email.

    2. The custodian is ordered to notify the court of any change in custody of this inmate and is
       ordered to provide the new custodian with a copy of this writ.

    3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
       Office at California State Prison, Sacramento at (916) 294-3072 or via email.

    4. Any difficulties connecting to the Zoom video conference shall immediately be reported
       to Valerie Callen, Courtroom Deputy, at vcallen@caed.uscourts.gov.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CSP-SAC, P. O. Box 290002, Represa, California 95671:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: December 28, 2020



/brow0699.841Z
